Citation Nr: 9926180	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-34 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to July 30, 1996 for a 
grant of a nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefit sought.  
The veteran had active service from October 1965 to October 
1967.

As an initial matter, the Board notes that in an attachment 
to the Form 9 received in December 1997, the veteran's 
representative requested a hearing before an RO hearing 
officer.  A conference between the veteran's representative 
and an RO decision review officer was held in January 1998, 
and the resulting report noted that the representative was to 
confer with the veteran about his intentions.  Shortly 
thereafter, a January 1998 memorandum from the representative 
to the decision review officer requested that the veteran's 
appeal be certified for appellate review.  In this regard, 
the Board can reasonably conclude that the request for a 
hearing before an RO hearing officer has been withdrawn, and 
the claim has since been referred to the Board.  


FINDINGS OF FACT

1.  The veteran filed a claim for nonservice-connected 
pension benefits in September 1991.

2.  An April 1992 rating decision denied the veteran's claim 
for nonservice-connected pension benefits; the veteran was 
informed of that decision and appellate rights in 
correspondence dated April 1992.

3.  The RO received a notice of disagreement with the April 
1992 rating decision in May 1992, and issued a statement of 
the case and cover letter later in May 1992.

4.  The RO did not receive a substantive appeal of the April 
1992 rating decision within one year of providing the veteran 
notice of the decision.

5.  The RO received another claim for nonservice-connected 
pension benefits on July 30, 1996, and a February 1997 rating 
decision granted these benefits.


CONCLUSION OF LAW

The effective date for the grant of nonservice-connected 
pension benefits was correctly determined to be July 30, 
1996.  38 C.F.R. §§ 3.156, 3.400(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
United States Court of Appeals for Veterans Claims (Court) 
has "noted that the use of the term 'well-grounded' should 
be confined to an evidentiary context.  '[W]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law'."  See 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) [citing 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)].

In September 1991, the RO received a claim for nonservice-
connected pension benefits.  An April 1992 rating decision 
denied entitlement to a non-service connected pension, and 
the veteran was informed of that decision and appellate 
rights in correspondence dated in April 1992.  The RO 
received a notice of disagreement in May 1992, and issued a 
statement of the case and a cover letter further detailing 
appellate rights later in May 1992.  No further response from 
the veteran dated within one year of the April 1992 notice is 
contained in the claims file.

On July 30, 1996, the RO received another pension claim, and 
the February 1997 rating decision on appeal granted non-
service connected pension benefits, effective July 30, 1996.  
In granting benefits, the RO cited the result of a September 
1996 VA examination and VA treatment records dated 
substantially contemporaneous with the examination as 
evidence to support their decision.  

The veteran is seeking an effective date of the grant of 
pension benefits to September 1991, when he initially filed a 
claim for these benefits.  He offers alternative theories 
upon which to grant the claim for an earlier effective date.  
First, the veteran argued in his September 1997 notice of 
disagreement that his level of disability that eventually led 
to the grant of pension benefits was substantially the same 
as what existed in 1991 when he initially applied for these 
benefits.  He also stated in his notice of disagreement that 
he properly appealed the April 1992 rating decision, and 
enclosed a photocopy of correspondence he asserted was 
submitted to a VA officer in May 1992.  Finally, the veteran 
argued in his December 1997 substantive appeal contained in a 
VA Form 9 that VA correspondence to him dated in May 1992 
informed him that nothing more was required in his claim for 
benefits.  The veteran enclosed a photocopy of the May 1992 
VA correspondence.

Looking at the above, the Board finds that the veteran did 
not complete his appeal of the April 1992 rating decision.  
In this respect, the Board would note that there is no 
evidence in the claims file that would reflect that the RO 
received a substantive appeal (or any correspondence that 
could reasonably be construed as a substantive appeal) within 
one year of the April 1992 notice of the underlying April 
1992 rating decision.  While the veteran has most recently 
argued that he submitted a statement in May 1992, and indeed 
offered a photocopy of that statement, the claim file does 
not reflect that such was received by the RO within one year 
of the April 1992 notice.  Accordingly, the April 1992 rating 
decision became final one year thereafter.  See 38 U.S.C.A. 
§ 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).  

A "claim" is defined under 38 C.F.R. § 3.1(p) (1998) as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  Quarles v. Derwinski, 3 Vet. 
App. 129, 134-35 (1992).  The RO reopened the veteran's claim 
for nonservice-connected pension benefits under the auspices 
of 38 C.F.R. § 3.156, which provides that a final decision is 
to be reopened upon the submission of new and material 
evidence.  That evidence here is the September 1996 VA 
examination report and other VA treatment records that 
related that the veteran was substantially unemployable due 
to nonservice-connected disabilities.  Other regulations 
provide that nonservice-connected pension benefits are 
effective the date the RO receives a claim, and that the 
effective date for a reopened claim is the date the claim is 
received or the date entitlement arose, whichever is the 
latter.  38 C.F.R. § 3.400(b)(ii), (r) (1998).  Reading the 
above in context, the Board finds that the earliest effective 
date that could be assigned for the award of nonservice-
connected pension benefits is July 30, 1996, the date the RO 
received the reopened claim.

In view of the foregoing, the Board concludes that there is 
no legal basis for the assignment of an effective date prior 
to July 30, 1996, for a grant of nonservice-connected pension 
benefits.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107 (b) (West 1991).  In denying 
an earlier effective date, the Board does have some sympathy 
for the veteran for his inaction in light of the May 1992 
correspondence from the RO.  Nonetheless, this correspondence 
did not toll the time limit for filing a substantive appeal, 
and there are no statutory or regulatory provisions that 
would allow an earlier effective date for the grant of 
nonservice-connected pension benefits.  38 C.F.R. § 20.302.











ORDER

An effective date prior to July 30, 1996, for a grant of 
nonservice-connected pension benefits is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

